DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first adhesive tape and second adhesive tape (as provided for in claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
Claims 1 and 4-8 objected to because of the following informalities: The claims are not drafted according to US practices where each element is listed on a separate indented line.  Appropriate correction is required.
Claim Interpretation
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
It is noted that although the claims mentions liquid drop(s), no liquid drop is positively claimed as a structural element of the invention. The liquid drop(s) is a material intended to be worked upon. 
It is noted that “friction material” is defined as nor limited to any specific material. Any material that can be in frictional contact with another material is a friction material.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It is noted that although claim 1 defines a power generation part as comprising a movable friction material and at least two fixed friction material, there is no indication that provides any structural nexus between the materials to clearly indicate how any power could be generated and supplied to anything. Therefore, it is unclear how such materials define a power generation part.
Claim 1 recites the limitation "the other end of the crank" in lines 2-3 of the last paragraph.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 4, it is unclear if applicant intends for the invention to comprise a bolt because reciting that a prior claimed element, the first supporting frame, is connected to a bolt does not require the bolt to be an element of the invention.
As to claim 6, it is unclear what is structurally meant by the phrase “arranged in sequence from outside to inside” because the phrase does not provide for nor require any structural connectivity between the structures. Furthermore, there is no relative to basis for determining what is meant by “from outside to inside”. No outside and inside of any structures has been established.
Claims 9 and 10 recite the limitation " the fixed friction material corresponding to the right splint lower electrode" in Step (2).  There is insufficient antecedent basis for this limitation in the claims. Additionally, it is unclear what is structurally required of the fixed friction material to be considered as “corresponding to” the right splint lower electrode. Furthermore, it is noted that no right splint lower electrode has been previously claimed.
Claims 9 and 10 recite the limitation " the fixed friction material corresponding to the right splint upper electrode" in Step (3).  There is insufficient antecedent basis for this limitation in the claims. Additionally, it is unclear what is structurally required of the fixed friction material to be considered as “corresponding to” the right splint upper electrode. Furthermore, it is noted that no right splint upper electrode has been previously claimed.
As to claims 9-10, it is unclear what/which fixed friction material is being referenced by the phrase, “the fixed material” because claim 1 previously refers to “at least two fixed friction materials”.
Claim 9 recites the limitation "the release" in the last line.  There is insufficient antecedent basis for this limitation in the claim. It appears as if the phrase should read as “the transfer for the liquid drop from the device” and for consistency, the preamble of the claim should be amended to “…”transfer of a liquid drop”.
As to claim 5, it is what position of what is being refenced by the phrase “…at the corresponding position” in the last line. It further appears as if the last line should be amended to read as: “to complete microreaction of the first and second liquid drops.”
Allowable Subject Matter
Claims 1 and 4-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record discloses dielectric droplet manipulation devices. However, the prior art such as that cited herein and in the written opinion of PCT/CN2020/135532 does not teach nor fairly suggest the instant claimed device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Denomme; Ryan et al.; Kuiper; Stein et al.; HODKO; Dalibor et al.; Umapathi; Udayan et al.; Flory; Curt A. et al.; Bartsch; Michael S. et al.; KAYYEM; Jon Faiz et al.; Sturmer; Ryan A.; Srinivasan; Vijay et al. disclose dielectric droplet manipulation devices. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R GORDON/Primary Examiner, Art Unit 1798